DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  The applicant states that “according to amended claim 1, the power transmitter selects a communication protocol based on power classes of profile information having an identical value…” (Remarks, page 8).  This functionality is not present in the independent claims.
Claim 1 recites that identification/configuration phase includes three sets of information.  But the negotiation phase clearly states that the selection of the communication protocol is only “based on the power class information and/or the communication protocol information”.  The profile information is not used in the negotiation phase.  
The selection of the communication protocol occurs “when a first profile information of the power transmitter and a second profile information [of] the power receiver indicates an identical value” (emphasis added).  This “when” statement indicates a coincidental relationship – not a cause and effect function that demands that the negotiation phase selects the communication protocol because of the same/different values of the profile information (bits of 0-0, 0-1, 1-0, 1-1).  

Mach discloses that its power class information can include many types of information, including “operational data, supplementary data, identification data or the like”
The operational data is interpreted as the power class information and it “may include load characteristics, load identity, desired operating parameters, actual operating parameters or target operating parameters, such as induced voltage, induced current, required current, operating temperature, charge level” (par 122).  
The supplementary data is interpreted as the profile information (par 122-130).  Mach defines this as including “location data, synchronization of data” (par 122) and “such digital communications may be used to provide additional power transfer management” (par 123) that includes “the resonant frequency of the system” (par 124).  For power transfer to be successful, the Mach transmitter and receiver should have the same resonant frequency; thus, they have the same profile information.
Lastly, Mach discloses that this information is digital (at least par 122).  Digital communication is defined by distinct bits of 0s and 1s.  Amended claim 1 only broadly defines the profile information as “indicates at least one value” of the 0 and 1 bits.  
The art rejection is maintained.
The specification and drawing objections are maintained.
Drawings
The drawings are objected to because there are no reference numbers for any of the parts discussed in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because there are no reference numerals referring back to the figures.  
“When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals”.  37 CFR 1.74 (emphasis added).
The specification refers to the drawings and the different parts of the drawings by the names of the components and method steps, but does not use any reference letters/numerals to do so.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mach (US 2016/0336816).
With respect to claim 1, Mach (fig 1, 3A-B; par 40-91, 113, 122, 131) discloses a method for transferring, by a power transmitter, wireless power, the method comprising:  
5a selection phase of monitoring a placement and removal of a foreign object for an interface surface of the power transmitter (par 73-74); 
a ping phase of receiving a response from a power receiver by performing digital ping using a first communication protocol (par 75-78); 
an identification/configuration phase of receiving a configuration packet 10comprising configuration information of the power receiver using the first communication protocol, wherein the configuration packet includes (i) power class information of the power receiver indicating a power class classified based on a received power level of the power receiver (par 82-85, 113, 122, 131), (ii) communication protocol information of the power receiver indicating a communication protocol supported or preferred by the power receiver (par 46-48) and (iii) profile information for determining a compatibility with the power receiver (par 122-130; “supplementary data”);

a calibration phase of improving an ability to detect the foreign object by controlling a specific parameter (par 87); and  
20a power transfer phase of performing communication with the power receiver using the selected communication protocol and transferring power to the power receiver (par 87);
Wherein the first and second profile information indicates at least one value based on a position of a bit value ‘0’ or a position of a bit value ‘1’ (par 122; the supplemental data is sent digitally, meaning it has bits of 0s and 1shwerein the ff; the same resonant frequency is interpreted as being expressed as a digital value with the 0s and 1s in the same position).
Mach discloses that the receiver sends an information packet back to the transmitter.  The Mach receiver indicates its power requirements (par 82-85, 113, 122, 131), thereby anticipating the limitation of power class information.  The Mach transmitter knows when to use its optional out-of-band communication (par 82-85), thereby anticipating the limitation of communication protocol information.  Further, 
Regarding the calibration phase, it is noted that the claim is limited to “controlling a specific parameter” to “improve the ability” of foreign object detection.  The claim does not define the parameter or positively introduce the functionality of foreign object detection into the claim.  The claim only broadly refers to controlling a random parameter to somehow help a foreign object detection (that is carried out outside the scope of the claim).  Mach discloses that foreign object detection is actually carried out.  This is done during wireless power transfer.  Thus, any parameter changed to begin the process of wireless power transfer is a parameter that “improves the ability” of the foreign object detection feature to be started.
With respect to claim 11, Mach discloses a compatibility of power transfer and 5communication is maintained between the first profile information and the second profile information having the identical value (par 124).  The Mach transmitter and receiver have the same resonant frequency, meaning that the digital communication signal representing this frequency is identical for both sides. 
With respect to claim 12, Mach discloses the value of the first profile information is indicated through the configuration packet (par 122-124).  
With respect to claim 13, Mach discloses 10the value of the first provide information is indicated through a capability packed comprising information on a power level of the 
With respect to claim 14, Mach discloses a power transmitter (fig 1, 3A-B; par 40-91, 113, 122, 131), comprising: a coil assembly (21; par 43) configured to comprise at least one primary coil generating a magnetic field; a power conversion unit (22-23; par 43) configured to convert electric energy into a power signal; and 20a communication and control unit (24-29) configured to control communication and power transfer with the power receiver, wherein the power transmitter is configured to carry out the steps recited in claim 1. 
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not teach or suggest the method of claim 2, wherein the negotiation phase comprises: checking the power class of the power receiver based on the power class information; selecting the first communication protocol when the power class is a power class 0; and 10selecting the first or the second 
Mach teaches that the transmitter can select between two communication protocols, but the reference does not disclose that this selection is in response to the power class ratings of 0 and 1.  
The prior art discloses the procession of phases between the transmitter and receiver (see at least US 2015/0155918, 2016/0233728; 2014/0239405; 2013/0062691 – each of which is cited in the PTO-892 form dated 11/6/20).  Any of these references appear to anticipate claims 1 and 14.  The prior art does not teach or suggest that the specific value provided in the power class information determines the selection of one of two communication protocols.  As noted above, the profile information has no use within the claim, other than to be identical to the same information in the transmitter. 
Claims 4-9 depend from claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836